Citation Nr: 1600681	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-40 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lung disability, to include asbestos related pleural disease or asbestosis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to October 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in January 2015; the hearing transcript has been associated with the file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's asbestos related pleural disease or asbestosis did not have its onset in service and is not etiologically related to service.

2. The Veteran's bilateral hearing loss is etiologically related to service.

3. The Veteran's tinnitus is etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a lung disability, to include asbestos related pleural disease or asbestosis, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the January 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Board notes that not all of the Veteran's service treatment records are available in this case but that any additional efforts to obtain these records would be futile.  In October 2009, the National Personnel Records Center (NPRC) advised VA that the Veteran's service treatment records had been destroyed in a fire in 1973.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In a January 2010 letter the VA informed the Veteran that his medical records had been destroyed and asked him to submit any records in his possession.  All private treatment records identified by the Veteran have also been associated with the Veteran's claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA audiology examination in July 2010 with an addendum opinion obtained in August 2010.  An outside medical opinion was obtained with respect to the Veteran's claim for a lung disability in July 2015.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lung disease

The Veteran contends he was exposed to asbestos while in service, which contributed to his current asbestos related pleural disease or asbestosis.

At his Board hearing the Veteran testified he spent nine days aboard a military ship where he could have been exposed to asbestos.  The evidence also reflects that after service the Veteran worked as a pipefitter for one year and then worked at another company for 35 years.  A June 1996 letter by a private physician who examined the Veteran and diagnosed him with asbestosis notes that the Veteran reported being exposed to large amounts of asbestos in both his post-service jobs.  An October 2004 letter by another private physician who reviewed the Veteran's records concluded that the Veteran's post-service occupational exposure was of sufficient magnitude and latency to account for any asbestos-related diseases.  Neither examiner noted an awareness of any potential in-service asbestos exposure.

In June 2015 an outside medical opinion was obtained as to the etiology of the Veteran's current lung condition.  The doctor who reviewed the Veteran's records opined that the Veteran's pleural thickening is not due to service-related asbestos exposure.  The doctor noted the Veteran's extensive admitted asbestos exposure after service compared to only a nine day sea voyage in which he only might have been exposed to asbestos.

The Board further notes that the Veteran has testified only that he was aboard the ship in service for transport to Germany and has not indicated he performed any duties or otherwise was engaged in specific circumstances which would have exposed him to any asbestos located aboard the ship.  While the Board does not dispute that asbestos was used on some military ships, the evidence does not support that the Veteran himself was actually exposed to asbestos in service.

Even assuming he was so exposed, based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for an asbestos related disability.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.
 
Hearing Loss and Tinnitus

The Veteran contends his current hearing loss and tinnitus are related to his in-service noise exposure.

A VA audiological examination in July 2010 showed current bilateral sensorineural hearing loss. 

At his Board hearing the Veteran testified that while in service he was exposed to small arms fire and explosives in training.  He also reported being exposed to truck noise.  

The Veteran's DD-214 indicates that his military occupational specialty was as a pioneer, which the Veteran testified was a combat engineer specialty.  

At his July 2010 VA audiological examination the Veteran reported he first noticed noises in his ears in the late 1970s.  He also reported noticing hearing loss at that time.

In August 2010 the Veteran was afforded a VA audiological examination.  The examiner opined that the Veteran's hearing loss and tinnitus are not as likely as not due to military noise exposure and most likely due to occupational noise exposure.  The examiner noted the Veteran's report of an onset of hearing loss and tinnitus in the 1970s, approximately 20 years after service, and his occupational noise exposure after service.

In October 2010 a private audiologist who examined the Veteran opined that the Veteran's bilateral hearing loss and tinnitus is at least as likely as not related to excessive noise exposure while in service.  The audiologist noted the Veteran's service as a combat construction specialist with no hearing protection during which he fired weapons, his year of work in a shipyard after service also with no hearing protection, and then 35 years of work at a tire company with hearing protection when required.

The Board finds that the evidence is at least in equipoise, and giving the Veteran the benefit of the doubt, service connection for bilateral hearing loss and tinnitus should be granted.

ORDER

Service connection for a lung disability, to include asbestos related pleural disease or asbestosis, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


